Case 3:21-cv-01644-MMC Document 1-1 Filed 03/08/21 Page 1 of 9




   EXHIBIT 1
                Case 3:21-cv-01644-MMC Document 1-1 Filed 03/08/21 Page 2 of 9




                                     OFFICE OF THE ATTORNEY GENERAL
                                      CONSUMER PROTECTION DIVISION

                                  CIVIL INVESTIGATIVE DEMAND
       TO:     Twitter, Inc.
               1355 Market Street, Suite 900
               San Francisco, CA 94103

Pursuant to this office’s specific authority under section 17.61 of the Texas Deceptive Trade Practices – Consumer
Protection Act, sections 17.41-.63, Texas Business and Commerce Code (“DTPA”), you are hereby directed to
produce the items listed in Exhibit “C” attached hereto. Such production is governed by the instructions and
definitions on this page and subsequent pages.

You are to make available the documentary material described in Exhibit “C” to the undersigned Assistant
Attorney General, or other authorized agent(s) identified by the Consumer Protection Division (“Division”). This
documentary material shall be produced by February 2, 2021, (“return date”) for inspection and copying. You
may deliver true copies of the requested documents by the return date in lieu of producing the originals for
inspection and copying. Copies of the requested materials may be sent to the Authorized Agent(s) below at the
Office of the Attorney General, P.O. Box 12548 (MC-076), Austin, TX 78711-2548.
This Civil Investigative Demand is relevant to the subject matter of an investigation of possible violations of
sections 17.46(a) and (b) of the DTPA in Twitter’s representations and practices regarding what can be posted on
its platform.

TAKE NOTICE THAT pursuant to § 17.62, TEX. BUS. & COM. CODE, any person who attempts to avoid,
evade, or prevent compliance, in whole or in part, with this directive by removing, concealing, withholding,
destroying, mutilating, altering, or by any other means falsifying any documentary material may be guilty
of a misdemeanor and on conviction is punishable by a fine of not more than $5,000.00 or by confinement
in the county jail for not more than one year, or both.

ISSUED THIS 13th day of January, 2021.




______/s/________________________
C. Brad Schuelke
Assistant Attorney General
P.O. Box 12548 (MC-076)
Austin, Texas 78711-2548
(512) 463-2185
     Case 3:21-cv-01644-MMC Document 1-1 Filed 03/08/21 Page 3 of 9




                           EXHIBIT A—Definitions

                                        Definitions

1. “Content” means any and all information or media, including but not limited to text,
   picture files, video files, or audio files.

2. “Content moderation” means any action taken by You, including but limited to policies,
   human review processes, algorithms and machine learning, to limit, control or prevent the
   display of content on your platform, or to limit, control or prevent access to content on your
   platform.

3. “Document” means the original and all non-identical copies (whether different from the
   original because of notes, underlining, attachments, or otherwise) of all computer files, and
   all written, printed, graphic or recorded material of every kind, regardless of authorship. It
   includes communications in words, symbols, pictures, photographs, sounds, films, and
   tapes, as well as electronically stored information, computer files, together with all codes
   and/or programming instructions and other materials necessary to understand and use such
   systems. The term “computer files” includes information stored in or accessible through
   computers or other information retrieval systems and includes but is not limited to drafts
   of documents, metadata, embedded, hidden and other bibliographic or historical data
   describing or relating to documents created, revised, or distributed on computer systems,
   as well as spreadsheets and their underlying cell formulae and other codes. Thus, you
   should produce documents that exist in machine-readable form, including documents
   stored in personal computers, portable computers, workstations, minicomputers, phones,
   pagers, personal data/digital assistants, archival voice storage systems, group and
   collaborative tools, electronic messaging devices, mainframes, servers, backup disks and
   tapes, archive disks and tapes, and other forms of offline storage, whether on or off your
   premises. This definition covers electronic mail messages (“e-mail”), text messages, voice
   mail, and all other documents in the possession of you and/or your directors, officers,
   managers, or employees, whether located at their home or office, whether on work or
   personal devices. Notice: Unless otherwise specified, the term "document" excludes bills
   of lading, invoices in non-electronic form, customs declarations, purchase orders, and other
   similar documents of a purely transactional nature, and also excludes architectural plans
   and engineering blueprints.

4. “Entity” means legal or business entity of any kind and includes, without limitation,
   corporations, partnerships, joint ventures, associations, governmental bodies, and trusts.

5. “Identify” means

       a.      Regarding an individual, to identify that individual’s:
               i.      name;
     Case 3:21-cv-01644-MMC Document 1-1 Filed 03/08/21 Page 4 of 9




               ii.     title;
               iii.    present business affiliation;
               iv.     current or last known telephone numbers at business and home; and
               v.      current or last known business and home addresses.
        b.     Regarding a Person other than an individual, to identify:
               i.      its full name;
               ii.     the nature of its organization;
               iii.    the address and telephone number of its principal offices and, if
                       applicable, the state in which it is incorporated; and
               iv.     its principal line of business or activity.
        c.     Regarding any other tangible thing, to identify:
               i.      what it is, giving a reasonably detailed description thereof;
               ii.     when, where, and how it was made, if applicable;
               iii.    who made it, if applicable; and
               iv.     its current custodian or the person that had last known possession,
                       custody, or control thereof
6. “Including” means including, but not limited to.

7.   “Person” means any individual person or entity.

8. “Platform” means any website or resource managed or controlled by You on which you
   permit third-parties to post content or access content.

9. “Post” means to upload, copy, link or otherwise make available content.

10. “Relate,” “related,” and “relating” mean being in any way legally, logically, or factually
    connected with the subject matter of the request at issue.

11. “User” means a person who accesses or posts content on the platform, including but not
    limited to persons who post or access advertising content.

12. “You” and “Your” shall mean Twitter, Inc. and all of its parent companies, subsidiary
    companies, sister companies, and other entities owned, controlled, or directed by Twitter,
    Inc.

13. The words “and” and “or” shall be construed either conjunctively or disjunctively as
    required by the context to bring within the scope of the request, any document(s) that might
    be deemed outside its scope by another construction.
     Case 3:21-cv-01644-MMC Document 1-1 Filed 03/08/21 Page 5 of 9




14. Unless the context otherwise clearly indicates, words used in the singular include the plural,
    the plural includes the singular, and the neuter gender includes the masculine and the
    feminine.
     Case 3:21-cv-01644-MMC Document 1-1 Filed 03/08/21 Page 6 of 9




                                EXHIBIT B—Instructions
1.    Read These Instruction/Definitions. Read these instructions and definitions carefully.

2.    Meet and Confer: Please contact the undersigned, as soon as possible to schedule a
      meeting (telephonic or in person) in order to discuss compliance and to address and
      attempt to resolve all issues, including issues related to protected status, the form and
      manner in which claims of protected status will be asserted, the submission of
      Electronic Stored Information, and any proposed modifications limiting the scope of
      the required search or response for any request.

3.    Duty to Preserve Documents. All documents and/or other data which relate to the
      subject matter or requests of this Civil Investigative Demand must be preserved. Any
      ongoing, scheduled or other process of document or data destruction involving such
      documents or data must cease even if it is your normal or routine course of business
      for you to delete or destroy such documents or data and even if you believe such
      documents or data are protected from discovery by privilege or otherwise. Failure to
      preserve such documents or data may result in legal action and may be regarded as
      spoliation of evidence under applicable law.

4.    Relevant Dates. Unless otherwise noted, the requests in this Civil Investigative
      Demand require production of documents for each year from January 1, 2017, to the
      date you received this Civil Investigative Demand, herein called “the relevant time
      period.”

5.    Custody & Control. In responding to this Civil Investigative Demand, you are
      required to produce not only all requested documents in your physical possession, but
      also all requested documents within your custody and control, including those within
      the possession of persons reasonably available to you or under your direction or control.

6.    Identification of Documents not in Custody or Control. If any responsive document
      was, but no longer is, in your possession, custody or control, produce a description of
      each such document. The description shall include the following:

      a.     The name of each author, sender, creator, and initiator of such document;
      b.     the name of each recipient, addressee, or party for whom such document was
             intended;
      c.     the date the document was created;
      d.     the date(s) the document was in use;
      e.     a detailed description of the content of the document;
      f.     the reason it is no longer in your possession, custody or control; and
     Case 3:21-cv-01644-MMC Document 1-1 Filed 03/08/21 Page 7 of 9




      g.     the document’s present whereabouts.

      If the document is no longer in existence, in addition to providing the information
      indicated above, state on whose instructions the document was destroyed or otherwise
      disposed of, and the date and manner of the destruction or disposal.

7.    Privileged Documents. If any responsive document is withheld, in whole or in part,
      under any claim of privilege, provide a detailed privilege log that contains at least the
      following information for each document or partial document that you have withheld:

      a.     the document’s control numbers;
      b.     all authors of the document;
      c.     all addressees of the document;
      d.     all recipients of the document or of any copies of the document, to the extent
             not included among the document’s addressees;
      e.     the date of the document;
      f.     a description of the subject matter of the document sufficient to determine the
             applicability of the privilege;
      g.     the nature or type of the privilege that is being asserted for the document (e.g.,
             “attorney-client privilege”);
      h.     the specification(s) of the Demand to which the document is responsive;
      i.     the document control number(s) of any attachments to the document, regardless
             of whether any privilege is being asserted for such attachment(s); and
      j.     whether the document has been produced in redacted form, and if so, the range
             of the control numbers for the document.

8.    Trade Secrets. It is your responsibility to clearly designate which, if any, of the
      requested documents contain trade secrets, in accordance with Section 17.61(f) of the
      Texas Business & Commerce Code.

9.    Production of Electronic Stored Information. Before you prepare documents or
      information for production in electronic form in order to comply with this Civil
      Investigative Demand (for example, before you attempt to process electronically stored
      information or image hard copy documents), you must consult with the undersigned
      and reach agreement regarding the format and method of production. Unless otherwise
      agreed to in writing by the designated OAG representative, electronically stored
      information shall be produced in electronic form.
      Case 3:21-cv-01644-MMC Document 1-1 Filed 03/08/21 Page 8 of 9




10.    Non-identical Copies to be Produced. Identical copies of responsive documents need
       not be produced. However, any copy of a document that differs in any manner,
       including but not limited to the presence of handwritten notations, different senders or
       recipients, etc. shall be produced.

11.    No Redaction. All materials or documents produced in response to this Civil
       Investigative Demand shall be produced, except as deemed privileged, in complete
       unabridged, unedited and un-redacted form, even if portions may contain information
       not explicitly requested, or might include interim or final editions of a document.

12.    Document Organization. Each document and other tangible thing produced shall be
       clearly designated as to which Request, and each sub-part of a Request, that it satisfies.
       The documents produced shall be identified and segregated to correspond with the
       number and subsection of the request.

13.    Sensitive Personally Identifiable Information: If any material called for by these
       requests contains sensitive personally identifiable information or sensitive health
       information of any individual, please contact us before sending those materials to
       discuss ways to protect such information during production.

14.    In any situation in which it is not clear in which capacity you are responding, you are
       to designate all relevant capacities.

15.    If responses to any request are different for more than one group or category of persons,
       please respond separately for each relevant category or group of persons and clearly
       identify to whom each response is applicable. By way of example only, if your content
       moderation policies and practices are different for advertising users as compared to
       non-advertising users, respond to each request separately for advertising users and non-
       advertising users.

16.    All document requests are continuing in nature so as to require supplementary
       documents if you obtain further responsive documents.
     Case 3:21-cv-01644-MMC Document 1-1 Filed 03/08/21 Page 9 of 9




                                      EXHIBIT C
                                         Requests

1. Produce a copy of all terms of use, terms of service, or other terms to which users must
   agree in order to post or access content on your platform, including but not limited to all
   revised documents relating to terms of use, terms of service, or other terms to which users
   must agree during the time from January 1, 2017 to the present. For each version of terms
   produced in response to this request, indicate the time frame during which it was in use.
2. Produce a copy of all your policies and procedures related to content moderation on your
   platform, including any policies or procedures that limit the reach or visibility of content
   intended for public viewers, including but not limited to all revised policies and procedures
   related to content moderation on the platform during the time from January 1, 2017 to the
   present. For each version of terms produced in response to this request, indicate the time
   frame during which it was in use.
3. Produce a copy of all public statements you have made regarding your policies and/or
   procedures related to content moderation on the platform, including but not limited to
   statements made or caused to be made to the media, to advertisers, to legislators, and on
   your website and/or blog during the time from January 1, 2017 to the present.
4. Produce a copy of all communications you have had, between January 1, 2019, and the
   present, with the social media platform Parler.com, Parler, Inc., or any of its owners,
   employees, or agents.
5. Produce a copy of all communications, internal and to third parties, you have had, between
   January 1, 2019, and the present, regarding the social media platform Parler.com or Parler,
   Inc. Include but do not limit your response to any communications with governmental
   entities, Google LLC, Apple Inc., Facebook, Inc., and Amazon Web Services, Inc.
